UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7456



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CLARENCE MILES, JR., a/k/a Clink,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-90-72-K, CA-96-1910-K)


Submitted:   January 23, 1997             Decided:   February 5, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Clarence Miles, Jr., Appellant Pro Se. Katharine Jacobs Armentrout,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Clarence Miles, Jr., seeks to appeal the district court's

order denying his motion filed under 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. Miles pled guilty, pursuant

to a plea agreement, in October 1990 to conspiracy to distribute

heroin, 21 U.S.C. § 846 (1994) for which he received a 168-month

sentence. Miles claimed in his § 2255 motion that his attorney was

ineffective for failing to argue for a two-level reduction under
U.S.S.G. § 3B1.2(b)* and for failing to object to the quantity of

heroin attributed to him for sentencing purposes. We have reviewed

the record and find that the district court properly denied relief

on both claims. Miles stipulated to the amount of heroin attribut-
able to him and that he was not entitled to a reduction for his

role in the offense. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




    *
     United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                                 2